Citation Nr: 1500173	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  06-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
Entitlement to service connection for residuals of a head injury.
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1950 to September 1954 and from January 1961 to May 1965.  He also had subsequent service in the National Guard, to specifically include active duty for training on September 6, 1972. 
 
This appeal to the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2012, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 
 
This case was remanded by the Board in July 2012, August 2013 and April 2014 for further development.  

A review of the record reveals that the appellant has raised the issue of entitlement to service connection for a back disorder.  This issue, however, is not developed or certified for appellate review.  Hence, it is referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a) (2) (West 2014).
 
 
FINDING OF FACT
 
Residuals of a head injury due to service are not shown by the record.
 
 

CONCLUSION OF LAW
 
Residuals of a head injury were not incurred or aggravated by a period of active duty for training.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R §§ 3.159, 3.303 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2014 supplemental statement of the case. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 
 
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).
 
The Veteran appeals the denial of service connection for residuals of a head injury.  
After review of the evidence, the Board finds against the claim for service connection.  To that end, the evidence shows that while on active duty for training on September 6, 1972, the appellant was a member of a maintenance support team and preparing to depart on an assigned aircraft for an exercise.  While riding his motorcycle to the shop area for storage he stuck a barrier and was thrown from the motorcycle to the ground suffering abrasions and facial lacerations.  He was taken to the Naval Hospital in Long Beach California for treatment until September 22, 1972. 
 
A September 22, 1972 Naval Hospital Long Beach hospital discharge summary shows that the Veteran had a motorcycle accident on September 6 1972.  He had been thrown from the motorcycle but was not rendered unconscious.  While at the hospital the Veteran underwent debridement and closure of multiple facial lacerations.  He was placed on wet dry dressings and did well.  He was discharged to return to full duty after two weeks of outpatient convalescent leave.  The discharge diagnoses were concussion and multiple facial lacerations. 
 
During a November 1973 examination the Veteran reported a history of dizziness, head injury, loss of memory and periods of unconsciousness.  Examination revealed normal findings for the head and neurological system.  The examiner noted head injury in September 1972, loss of function, consciousness, memory, concussion and facial lacerations but sequelae have not been manifested.  
 
In a January 1974 order, the California Workmen's Compensation Board found that on September 6, 1972, the Veteran sustained a head injury from his motorcycle accident resulting in a post traumatic psychiatric disability.  A February 1974 Workmen's Compensation report indicates that the Veteran s disability was reasonably found to be permanent.  
 
A February 1983 progress note shows that the Veteran was referred for a medical evaluation due to declining work performance, i.e. tardiness, absenteeism decreased work efficiency and reliability, which was deemed to be associated with alcoholism.  The examiner diagnosed rule out organic brain syndrome secondary to alcohol addiction and questionable Ganser Syndrome.  A March 1983 brain scan showed normal brain perfusion and static scans.  
 
A February 1984 psychiatric clinic consultation revealed that the Veteran displayed cognitive impairment, disorientation, defective sensation and perception, impairment of the capacity for recall and recent memory, impaired thinking and logical reasoning.  The Veteran was opined to be a safety hazard to him and others.  The provisional diagnoses were alcohol addiction and early organic brain syndrome.

In a May1990 VA Form 9 the Veteran stated that when he returned to work after his September 1972 injury, he was weak and had to write instructions down due to loss of memory.  He noted that he required almost an hour and a half to complete a job that had formerly taken him only 15 to 20 minutes.  He stated that during this time frame he suffered with night sweats and headaches while sleeping.  He reported continued weakness and memory problems.  The appellant argued that he had never fully recovered from the September 1972 accident.  
 
The June 1990 VA examination revealed that the Veteran was oriented in all spheres.  His affect and mood were appropriate to his thought content and there was no evidence of any anxiety or depressive features.  A diagnosis of no mental disorder was rendered.  The VA examiner noted that the Veteran maintained that he had some memory difficulties and lethargy as a result of his injury in 1972.  The VA examiner, however, could not elicit any evidence of ongoing symptomatology.   The June 1990 neurological examination was normal.  Examination revealed the visual field showed no gross deficits, extraocular muscles were intact, and there was no facial muscle weakness.  
 
In June 2011, the Veteran's representative submitted medical information tending to indicate that signs and symptoms of head injury can vary greatly, that concussion type symptoms can include difficulty concentrating, increased mood swings, lethargy or aggression and altered sleep habits, and that even mild traumatic brain injury can potentially pave the way for delayed onset brain disorder. 
 
During the March 2012 Board hearing, the Veteran s wife testified that the appellant's memory had worsened significantly after the September 6, 1972 accident.  She commented that he had difficulty understanding even simple statements.  The Veteran and his wife testified that he experienced other symptoms compatible with mild traumatic brain injury, such as headache, dizziness, nausea, vomiting, trouble concentrating and irritability following the accident.  
 
In May 2013 and January 2014, the VA examiner found that the Veteran did not have, and never had had a traumatic brain injury or any residuals of a traumatic brain injury.  An assessment of facets of traumatic brain injury related cognitive impairment and subjective symptoms of traumatic brain injury revealed no complaints of impairment in memory, attention, concentration or executive functions.  The appellant's social interaction was appropriate, he was able to communicate by verbal and written language, and there were no neurobehavioral effects.  Judgment, orientation, consciousness, visual spatial orientation and motor activity were normal, and his subjective symptoms did not interfere with work, instrumental activities of daily living or work, family and/or other close relationships.  The VA examiner opined that it was less likely as not (less than 50 percent likely) that the appellant's complaints represented a traumatic brain injury.  He reasoned that at the time of the accident there was no loss of consciousness and no focal deficit.  Although the medical records indicate periods of alcohol abuse, the VA examiner also found that the September 6, 1972 event was not an alcohol related incident, and there is no evidence that the brief period of claimed confusion after the accident was alcohol related.  
 
Basic entitlement to disability compensation derives from 38 U.S.C.A. § 1131.  The statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. § 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Here, there is no credible showing of residuals of a head injury at the time of filing or anytime during this appeal.  The Board acknowledges the February 1984 provisional diagnosis of early organic brain syndrome, but that diagnosis was provisional.  It is also noted that VA examinations have continually shown normal neurological findings and that the Veteran filed his claim in 2004 which is more than 20 years after the provisional diagnosis.  While the evidence shows that the Veteran suffered a head injury while on active duty for training in September 1972, VA examinations consistently disclose no residuals resulting therefrom.  Rather, neurological examinations show normal findings which are consistent with the discharge summary, service treatment records and VA examinations.  
 
The Board acknowledges the assertions of the Veteran and his wife.  The Board does not dispute the reports of headaches, dizziness, nausea, vomiting, trouble concentrating, weakness, memory loss and irritability.  Implicit in the claim is the Veteran's belief that he has residuals of a head injury.  The Board notes, however, that neither the appellant nor his spouse are competent to provide a diagnosis on a complex medical issue as presented here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the Veteran and his wife are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on this medical matter.  The Board finds that the issue at hand is far too complex a medical question to lend itself to the opinion of a layperson.  As such, the lay statements are not considered competent and, thus are not probative.
 
The Board is also mindful of the articles on head injuries submitted by the Veteran.  The articles, however, are not specific to the appellant and the findings were not based on the appellant's particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the articles have minimal probative value. See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).
.  
Despite his reports and contentions, the objective evidence of record fails to disclose a disability.  As noted, Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the reasons stated above, entitlement to service connection for residuals of head injury is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for residuals of a head injury is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


